Citation Nr: 1612179	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  15-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disorder.

7.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

8.  Whether new and material evidence has been received to reopen a claim of service connection for anemia.

9.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 rating decision of the VA Regional Office (RO) in Newark, New Jersey.

Since the statement of the case (SOC), additional evidence has been received, without a waiver, in the form of a private examination.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, as regards the two issues being denied, the evidence is not pertinent to those issues.  Consequently, a remand for consideration of that evidence with regards to those issues is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reason set forth below, the Board is reopening all of the claims except for service connection for a bilateral eye disorder.  The underlying service connection issues as well as entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed June 2008 rating decision, the RO continued its previous denial of service connection for a lumbar spine disorder on the basis that there was no new and material evidence showing that a low back disorder was related to the Veteran's military service.

2.  Evidence received after the June 2008 denial relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  By an unappealed June 2008 rating decision, the RO denied service connection for a neck disorder on the basis that there was no evidence showing a current disability.

4.  Evidence received after the June 2008 denial relates to unestablished facts necessary to substantiate the claim of service connection for a cervical spine disorder and raises a reasonable possibility of substantiating the underlying claim.

5.  By an unappealed June 2008 rating decision, the RO denied service connection for a bilateral knee disorder on the basis that there was no evidence showing that a bilateral knee disorder was related to the Veteran's military service.

6.  Evidence received after the June 2008 denial relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating the underlying claim.

7.  By an unappealed June 2008 rating decision, the RO continued its previous denial of service connection for a left foot disorder on the basis that there was no new and material evidence showing that a left foot disorder was related to the Veteran's military service; the RO also denied service connection for a right foot disorder on the basis that there was no evidence showing a currently diagnosed disorder.

8.  Evidence received after the June 2008 denial relates to unestablished facts necessary to substantiate the claim of service connection for a bilateral foot disorder and raises a reasonable possibility of substantiating the underlying claim.

9.  By an unappealed June 2008 rating decision, the RO continued its previous denial of service connection for a left ankle disorder on the basis that there was no new and material evidence showing that a left ankle disorder was related to the Veteran's military service.

10.  Evidence received after the June 2008 denial relates to unestablished facts necessary to substantiate the claim of service connection for a left ankle disorder and raises a reasonable possibility of substantiating the underlying claim.

11.  By an unappealed June 2008 rating decision, the RO denied service connection for a bilateral eye disorder on the basis that there was no evidence showing a current disability or residuals from an in-service injury.

12.  Evidence received after the June 2008 denial does not relate to unestablished facts necessary to substantiate the claim of service connection for a bilateral eye disorder and does not raise a reasonable possibility of substantiating that underlying claim.

13.  By an unappealed June 2008 rating decision, the RO denied service connection for tinnitus on the basis that there was no evidence showing a current disability.

14.  Evidence received after the June 2008 denial relates to unestablished facts necessary to substantiate the claim of service connection for tinnitus and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's June 2008 continued denial of service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final June 2008 rating decision pertaining to service connection for a lumbar spine disorder is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The RO's June 2008 denial of service connection for a neck disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

4.  Evidence received since the final June 2008 rating decision pertaining to service connection for a cervical spine disorder is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The RO's June 2008 denial of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

6.  Evidence received since the final June 2008 rating decision pertaining to service connection for a bilateral knee disorder is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The RO's June 2008 continued denial of service connection for a left foot disorder and denial of service connection for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

8.  Evidence received since the final June 2008 rating decision pertaining to service connection for a bilateral foot disorder is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The RO's June 2008 denial of service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

10.  Evidence received since the final June 2008 rating decision pertaining to service connection for a left ankle disorder is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

11.  The RO's June 2008 denial of a claim of service connection for a bilateral eye disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

12.  Evidence received since the final June 2008 rating decision pertaining to service connection for a bilateral eye disorder is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

13.  The RO's June 2008 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

14.  Evidence received since the final June 2008 rating decision pertaining to service connection for tinnitus is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (November 21, 2014).

As the Board is reopening all of the Veteran's claims except for service connection for a bilateral eye disorder and anemia, no discussion of VA's duties to notify and assist with respect to those petitions to reopen is necessary.  As to anemia, the Board is remanded the claim as inextricably intertwined with another claim remanded.

Regarding the remaining claims being decided, the Veteran was notified in a letter dated in September 2012 regarding the type of evidence necessary to establish his claims.  He was instructed on how to establish service connection.  The letter informed the Veteran of the basis of the prior final denials of his claims for service connection for  a bilateral eye disorder in June 2008.  The letter notified him of the definition of new and material evidence.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify in this appeal has been met.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, as well as obtained examinations in connection with his claims.  Pertinent VA examinations were obtained in December 2014.  38 C.F.R. § 3.159(c)(4).  Under 38 C.F.R. § 3.159, there is no duty to obtain a VA examination until new and material evidence has been received.  Here, the Board finds that new and material evidence has not been received as to the claim of a bilateral eye disability  The AOJ, however, obtain a VA examination.  This examination report, as discussed below, does not contained material evidence regarding this.  As such, although an examination was provided, it does not provide a basis for reopening and under these circumstances the Board finds no duty to further assist in the claim denied in this decision.  


II.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

	1.  Lumbar Spine Disorder

Service connection for a low back strain was initially denied in August 1995 because the evidence did not show a back disorder in service.  After receiving notice of the August 1995 decision, the Veteran did not appeal the denial of that issue.  A petition to reopen was denied in June 2008 because no new and material evidence showing that a lumbar spine disorder was related to the Veteran's military service was received.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs, post-service medical records, and February 1995 and December 2007 VA examinations.  His STRs showed no lumbar spine complaints.  The Veteran's post-service treatment records showed treatment for his lumbar spine as well as a diagnosis of a lumbar spine disorder, but did not contain any opinions relating a diagnosed disorder to his military service.  At the February 1995 VA examination, the Veteran was diagnosed with intermittent lumbosacral strain syndrome and mild degenerative joint disease; no opinion regarding the etiology was provided.  He was diagnosed with ankylosing spondylitis at the December 2007 examination; again, no medical opinion regarding the etiology was provided.  

Accordingly, at the time of the continued denial in June 2008, the claims folder contained no competent evidence that the Veteran had a lumbar spine disorder related to his military service.  Thus, the RO, in June 2008, continued to deny service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a lumbar spine disorder was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records, a medical opinion from H.B., M.D. dated in February 2013, and VA examinations in December 2014.  Dr. H.B. opined that the Veteran's diagnosis of ankylosing spondylitis was more likely than not caused by exposures to anthrax and other immunizations, toxins, and chemicals present during the Gulf War.  The Veteran was diagnosed with lumbar herniated disc and ankylosing spondylitis at the December 2014 VA examinations.  A negative nexus opinion for the ankylosing spondylitis was provided.  

The evidence of record obtained since the June 2008 rating decision, particularly the opinion from Dr. H.B., includes both positive and negative opinion evidence.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a lumbar spine disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  


	2.  Cervical Spine Disorder

Service connection for a neck disorder was denied in June 2008 because the evidence did not show a currently diagnosed disorder.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs, post-service medical records, and February 1995 and December 2007 VA examinations.  His STRs showed no cervical spine complaints.  His post-service treatment records and VA examinations also did not show any cervical spine complaints or any diagnosis of a cervical spine disorder.  

Accordingly, at the time of the denial in June 2008, the claims folder contained no competent evidence that the Veteran had a currently diagnosed cervical spine disorder.  Thus, the RO, in June 2008, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a cervical spine disorder was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records, the February 2013 medical opinion from Dr. H.B., and VA examinations in December 2014.  The treatment records and VA examination show diagnoses of herniated disc, spondyloarthropathy, and ankylosing spondylitis.  Dr. H.B. opined that the Veteran's neck complaints were more likely than not caused by the ankylosing spondylitis.  

The evidence of record obtained since the June 2008 rating decision, particularly the treatment records and medical opinion from Dr. H.B., show a current diagnosis of a cervical spine disorder and contains positive evidence regarding the nexus element.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a cervical spine disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

	3.  Bilateral Knee Disorder

Service connection for a bilateral knee disorder was denied in June 2008 because the evidence did not show that any currently diagnosed disorder was related to the Veteran's military service.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs, post-service medical records, and December 2007 VA examination.  His STRs showed no knee complaints.  Post-service treatment records showed several instances of treatment for his left knee as well as diagnoses of various disorders.  They did not contain any medical opinion relating any diagnosed disorder to the Veteran's military service.  The Veteran was diagnosed with ankylosing spondylitis and bilateral knee osteoarthritis at the December 2007 examination; no opinion regarding the etiology was provided.  

Accordingly, at the time of the denial in June 2008, the claims folder contained no competent evidence that the Veteran had a bilateral knee disorder related to his military service.  Thus, the RO, in June 2008, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a bilateral knee disorder was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records, the February 2013 medical opinion from Dr. H.B., and a VA examination in December 2014.  As discussed above, Dr. H.B. related the Veteran's ankylosing spondylitis to his military service.  

The evidence of record obtained since the June 2008 rating decision, particularly the medical opinion from Dr. H.B., shows that a currently diagnosed bilateral knee disorder and contains positive nexus opinion evidence.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral knee disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

	4.  Bilateral Foot Disorder

Service connection for a left foot disorder was initially denied in August 1995 because the evidence did not show a left foot fracture in service.  After receiving notice of the August 1995 decision, the Veteran did not appeal the denial of that issue.  A petition to reopen was denied in June 2008 because no new and material evidence showing that a current left foot disorder related to the Veteran's military service was received.  The June 2008 rating decision also denied service connection for a right foot disorder because the evidence did not show a currently diagnosed disability.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of those issues.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs, post-service medical records, and February 1995 and December 2007 VA examinations.  His STRs showed a diagnosis of left foot bruise bone/tissue in May 1988; X-rays of the left foot in July 1989 showed no fracture.  The STRs also showed a right plantar fascial strain in September 1987 and heel spurs in October 1987 and January 1988.  The Veteran's post-service treatment records showed treatment for his left foot, including for a fracture of his second and third metatarsals, but did not contain any opinions relating a diagnosed left foot disorder to his military service.  The Veteran was shown to have what felt like a small fibroma over the plantar aspect on his right foot in June 1993, but no chronic right foot disorder was diagnosed and his treatment records are silent for further right foot complaints.  At the February 1995 VA examination, the Veteran was diagnosed with surgical procedure secondary to traumatic fractures of the second and third proximal phalanges and degenerative joint disease of the left foot; no opinion regarding the etiology was provided.    

Accordingly, at the time of the denial in June 2008, the claims folder contained no competent evidence that the Veteran had a left foot disorder related to his military service or a chronic right foot disorder.  Thus, the RO, in June 2008, continued its previous denial of service connection for a left foot disorder and also denied service connection for a right foot disorder.  The Veteran did not appeal the RO's decision, and those denials became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a bilateral foot disorder was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records, the February 2013 medical opinion from Dr. H.B., and a VA examination in December 2014.  Dr. H.B. did not specifically address the Veteran's feet, but did opine that the Veteran's ankylosing spondylitis caused, contributed to, and aggravated the degenerative joint conditions.  

The evidence of record obtained since the June 2008 rating decision, particularly the medical opinion from Dr. H.B., suggests that the Veteran's bilateral feet complaints are due to ankylosing spondylitis, for which he provided a positive nexus opinion.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral foot disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

	5.  Left Ankle Disorder

Service connection for a left foot disorder was initially denied in August 1995 because the evidence did not show a left ankle injury in service.  After receiving notice of the August 1995 decision, the Veteran did not appeal the denial of that issue.  A petition to reopen was denied in June 2008 because no new and material evidence showing that a left ankle disorder was related to the Veteran's military service was received.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs, post-service medical records, and February 1995 and December 2007 VA examinations.  His STRs showed no left ankle complaints.  The Veteran's post-service treatment records showed treatment for his left ankle as well as diagnoses of left ankle disorders, but did not contain any opinions relating a left ankle disorder to his military service.  At the February 1995 VA examination, the Veteran was diagnosed with degenerative arthritis; no opinion regarding the etiology was provided.  He was diagnosed with left ankle osteoarthritis at the December 2007 VA examination; again, no medical opinion was provided.  

Accordingly, at the time of the denial in June 2008, the claims folder contained no competent evidence that the Veteran had a left ankle disorder related to his military service.  Thus, the RO, in June 2008, continued its previous denial of service connection for a left ankle disorder.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a left ankle disorder was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records, the February 2013 medical opinion from Dr. H.B., and a VA examination in December 2014.  Dr. H.B. did not specifically address the Veteran's left ankle, but did opine that the Veteran's ankylosing spondylitis caused, contributed to, and aggravated the degenerative joint conditions.  

The evidence of record obtained since the June 2008 rating decision, particularly the medical opinion from Dr. H.B., suggests that the Veteran's left ankle arthritis is secondary to ankylosing spondylitis, which contained positive nexus evidence.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a left ankle disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

	6.  Bilateral Eye Disorder

Service connection for a bilateral eye disorder was denied in June 2008 because the evidence did not show a chronic disability or residuals from an in-service injury.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs and post-service medical records.  His STRs showed an injury to his eyes in May 1990; he was diagnosed with a contusion.  His STRs are silent for further complaints.  The May 1991 separation examination revealed clinically normal eyes and ophthalmoscopic.  His distant vision was shown to be 20/20 bilaterally.  The Veteran's post-service treatment records showed no treatment for, or diagnosis of, a bilateral eye disorder.

Accordingly, at the time of the denial in June 2008, the claims folder contained no competent evidence that the Veteran had a bilateral eye disorder related to his military service.  Thus, the RO, in June 2008, denied service connection for a bilateral eye disorder.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for a bilateral eye disorder was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records and a VA examination in December 2014.  His treatment records continue to not show any current bilateral eye disorder.  At the December 2014 VA examination, no eye disorder was diagnosed.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a bilateral eye disorder.  The additional evidence received fails to show that the Veteran has been diagnosed with a current bilateral eye disorder or that the in-service injury resulted in any residual disability.  While the treatment records and VA examination are new, they are not material since they fail to show additional pertinent/relevant evidence that would tend to indicate that the Veteran now has an acquired eye disability.  Additional evidence received in connection with the current claim does not tend to establish that the Veteran currently has a bilateral eye disorder.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	
      
7.  Tinnitus

Service connection for tinnitus was denied in June 2008 because the evidence did not show any current disability.  After receiving notice of the June 2008 decision, the Veteran did not appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

Here, relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's STRs and post-service medical records.  His STRs and post-service treatment records showed no complaints or diagnosis of tinnitus.  

Accordingly, at the time of the denial in June 2008, the claims folder contained no competent evidence that the Veteran had tinnitus.  Thus, the RO, in June 2008, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding in Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for tinnitus was received prior to the expiration of the appeal period.  The June 2008 rating decision is thus final.  

The relevant evidence received since the denial consists of additional post-service treatment records and the Veteran's contentions.  In a February 2013 statement, the Veteran reported having tinnitus related to in-service acoustic trauma.

The evidence of record obtained since the June 2008 rating decision, particularly the Veteran's contentions, show that he currently has tinnitus.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a tinnitus.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  

	

ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disorder is reopened.

New and material evidence having been received, the claim for service connection for a cervical spine disorder is reopened.

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened.

New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened.

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened.

New and material evidence sufficient to reopen the previously denied claim of service connection for a bilateral eye disorder having not been received, the application to reopen this issue is denied.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.



REMAND

Regrettably, a remand is necessary for the reopened claims.  In January 2016, the Veteran submitted new evidence consisting of a disability benefits questionnaire filled out by his private physician showing a diagnosis of rheumatoid arthritis.  In a statement accompanying that questionnaire, the Veteran reported that the previously diagnosed ankylosing spondylitis was a misdiagnosis and that the correct diagnosis was rheumatoid arthritis.  In light of the new diagnosis, the Board finds that a remand to obtain a new VA examination would be beneficial.

Also, the Veteran's DD 214 shows that his military occupational specialty (MOS) for three years and six months was that of a rifleman.  Therefore, the Board concedes in-service acoustic trauma.  As the Veteran has not been afforded an examination to determine whether his tinnitus is related to his military service, a remand of this issue is necessary.  As the Veteran's claim for a TDIU and whether new and material evidence has been received to reopen the claim for anemia are intertwined with his service connection claims, they must also be remanded.  As to the anemia, the Veteran's claim is in part that such is due to the lumbar spine disorder, and as such, the adjudication of that claim is dependent on the outcome of the remanded claim for service connection for the lumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the East Orange VA Medical Center; from Drs. H.B and S.R.; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed lumbar spine, cervical spine, bilateral knee, bilateral feet, and left ankle disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lumbar spine, cervical spine, bilateral knee, bilateral feet, and left ankle disorders are related to his military service, particularly to in-service immunizations and any claimed exposures while serving in the Southwest Asia Theater of Operations during the Persian Gulf War.  

The examiner should accept the Veteran's reports of his symptoms beginning during service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed tinnitus is related to his military service.  

The examiner should accept that the Veteran incurred in-service acoustic trauma from his MOS as a rifleman.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


